The wife is and has been for years an inmate of an insane ayslum in England. She has a large estate as her separate estate; the husband also is wealthy. The husband has advanced money for her support, furnishing her with carriage, horses, nurses, and comforts and elegancies. He has a state*179ment of moneys advanced, amounting to more than $2,000, and asks that the guardians be ordered to refund to him the amount out of her estate.
By the Court : It is the duty of the husband to maintain the wife, whether she be sane or insane; and while he has the ability so to do, resort cannot be had to her estate.
The application is denied.